DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/11/22 has been entered.  Claims 30, 39 and 50 are amended.  Claims 30- 45 and 50- 53 are being addressed by this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Lincicum on 7/22/22.
The application has been amended as follows: 
30. (Currently Amended) An assembly for a medical device delivery system, the assembly comprising: 
an introducer sheath having a sheath proximal section, a sheath distal section, a sheath lumen, and an inner shoulder between the sheath proximal and distal sections, the sheath lumen having a first diameter in the sheath proximal section and a second diameter less than the first diameter in the sheath distal section, wherein the sheath proximal section has a length of at least 100 cm and the sheath distal section has a length of at least 30 cm, the sheath distal section having a substantially constant lumen diameter;
a core member having a core member proximal section, a core member distal section, an outer shoulder between the core member proximal and distal sections, and a stent engagement portion at the core member distal section for coupling a stent thereto; and 
a catheter having a catheter proximal section, a catheter distal section, a catheter lumen, and a transition section between the catheter proximal and distal sections, wherein the catheter lumen distally tapers to a smaller diameter at the transition section,
wherein the introducer sheath is configured to be advanced within the catheter lumen such that a distal end of the introducer sheath contacts the transition section of the catheter, wherein the distal end of the introducer sheath tapers conically in [[the]] a distal direction and is configured to self-center along a longitudinal axis of the catheter when urged into contact with the transition section, and wherein the sheath lumen in the sheath distal section and the catheter lumen in the catheter distal section together form a common lumen having a substantially constant diameter; 
wherein the core member distal section is configured to be positioned within the sheath lumen along the sheath distal section and proximal to the distal end of the introducer -2-Application No. 15/929,580Attorney Docket No. 356620US03CONsheath in a first position, the core member distal section having a length greater than a combined length of the sheath distal section and the catheter distal section, and 
wherein a cross-sectional profile of the core member distal section is less than the second diameter of the sheath lumen to allow the core member distal section and the stent to be advanced within the sheath distal section until the outer shoulder converges toward the inner shoulder such that the core member distal section extends beyond the distal end of the introducer sheath and beyond a distal end of the catheter in a second position in which the distal end of the introducer sheath abuts the transition section of the catheter.
35. (Cancelled).
36. (Currently Amended) The assembly of Claim 30, wherein the outer shoulder tapers conically in [[a]] the distal direction.
39. (Currently Amended) An assembly for a medical device delivery system, the assembly comprising: 
an introducer sheath having a sheath proximal section, a sheath distal section, and a sheath lumen, the sheath lumen having a first diameter in the sheath proximal section and a second diameter less than the first diameter in the sheath distal section, wherein the sheath proximal section has a length of at least 100 cm and the sheath distal section has a length of at least 30 cm, the sheath distal section having a substantially constant lumen diameter along its length;
a core member having a core member proximal section, a core member distal section, and a stent engagement portion at the core member distal section for coupling a stent thereto; and 
a catheter having a catheter proximal section, a catheter distal section, a catheter lumen, and a transition section between the catheter proximal and distal sections, at which the catheter lumen tapers down distally from a larger diameter to a smaller diameter, 
wherein the introducer sheath is configured to be advanced within the catheter lumen such that a distal end of the introducer sheath abuts the transition section of the catheter, wherein the distal end of the introducer sheath tapers conically in [[the]] a distal direction and is configured to self-center along a longitudinal axis of the catheter when urged to contact with the transition section, and wherein the sheath lumen in the sheath distal section and the catheter lumen in the catheter distal section together form a common lumen having a substantially constant diameter, and -4-Application No. 15/929,580Attorney Docket No. 356620US03CON 
wherein the core member distal section is configured to be positioned within the sheath lumen along the sheath distal section and proximal to the distal end of the introducer sheath in a first position, the core member being distally advanceable by between about 30 cm to about 60 cm from the first position such that the core member distal section extends beyond the distal end of the introducer sheath and beyond a distal end of the catheter in a second position in which the distal end of the introducer sheath abuts the transition section of the catheter.
50. (Currently Amended) An assembly for a medical device delivery system, the assembly comprising: 
a catheter having a catheter proximal section, a catheter distal section, a catheter lumen, and a transition section between the catheter proximal and distal sections, the catheter lumen having a first diameter in the catheter proximal section and a second diameter less than the first diameter in the catheter distal section; and 
an introducer sheath having a sheath proximal section, a sheath distal section including a distal end portion, and a sheath lumen, the sheath lumen having a third diameter in the sheath proximal section and a fourth diameter less than the third diameter in the sheath distal section, wherein the sheath proximal section has a length of at least 100 cm and the sheath distal section has a length of at least 30 cm, the sheath distal section having a substantially constant lumen diameter,
wherein the introducer sheath is configured to be advanced within the catheter lumen such that the distal end portion of the introducer sheath contacts the transition section of the catheter, wherein the distal end portion of the introducer sheath tapers conically, in [[the]] a distal direction and is configured to self-center along a longitudinal axis of the catheter when urged into contact with the transition section, and wherein the sheath lumen in the sheath distal section and the catheter lumen in the catheter distal section together form a common lumen having a substantially constant diameter.
Reasons for Allowance
Claims 30- 34, 36- 45 and 50- 53 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 30, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, an introducer sheath having a sheath proximal section, a sheath distal section, a sheath lumen, and an inner shoulder between the sheath proximal and distal sections, the sheath lumen having a first diameter in the sheath proximal section and a second diameter less than the first diameter in the sheath distal section, wherein the sheath proximal section has a length of at least 100 cm and the sheath distal section has a length of at least 30 cm, the sheath distal section having a substantially constant lumen diameter… wherein the introducer sheath is configured to be advanced within the catheter lumen such that a distal end of the introducer sheath contacts the transition section of the catheter, wherein the distal end of the introducer sheath tapers conically in a distal direction and is configured to self-center along a longitudinal axis of the catheter when urged into contact with the transition section, and wherein the sheath lumen in the sheath distal section and the catheter lumen in the catheter distal section together form a common lumen having a substantially constant diameter.
Regarding claim 39, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, an introducer sheath having a sheath proximal section, a sheath distal section, and a sheath lumen, the sheath lumen having a first diameter in the sheath proximal section and a second diameter less than the first diameter in the sheath distal section, wherein the sheath proximal section has a length of at least 100 cm and the sheath distal section has a length of at least 30 cm, the sheath distal section having a substantially constant lumen diameter along its length…a catheter having a catheter proximal section, a catheter distal section, a catheter lumen, and a transition section between the catheter proximal and distal sections, at which the catheter lumen tapers down distally from a larger diameter to a smaller diameter, 
wherein the introducer sheath is configured to be advanced within the catheter lumen such that a distal end of the introducer sheath abuts the transition section of the catheter, wherein the distal end of the introducer sheath tapers conically in a distal direction and is configured to self-center along a longitudinal axis of the catheter when urged to contact with the transition section, and wherein the sheath lumen in the sheath distal section and the catheter lumen in the catheter distal section together form a common lumen having a substantially constant diameter.
Regarding claim 50, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, an introducer sheath having a sheath proximal section, a sheath distal section including a distal end portion, and a sheath lumen, the sheath lumen having a third diameter in the sheath proximal section and a fourth diameter less than the third diameter in the sheath distal section, wherein the sheath proximal section has a length of at least 100 cm and the sheath distal section has a length of at least 30 cm, the sheath distal section having a substantially constant lumen diameter,
wherein the introducer sheath is configured to be advanced within the catheter lumen such that the distal end portion of the introducer sheath contacts the transition section of the catheter, wherein the distal end portion of the introducer sheath tapers conically, in a distal direction and is configured to self-center along a longitudinal axis of the catheter when urged into contact with the transition section, and wherein the sheath lumen in the sheath distal section and the catheter lumen in the catheter distal section together form a common lumen having a substantially constant diameter.
See pp. 9- 11 of applicant’s Remarks, filed 7/11/22 for an explanation of the claim limitations regarding the sheath distal section having a substantially constant lumen diameter, the distal end of the introducer sheath tapering conically to self-center along the longitudinal axis of the catheter, and the sheath distal section and catheter distal section together forming a common lumen having a substantially constant diameter in the Amendment filed 7/11/22 overcoming the rejections in the Final Office Action, mailed 5/23/22.  Additionally, see the second paragraph of p. 10 of applicant’s Remarks, filed 7/11/22 regarding the criticality of the claimed introducer sheath proximal and distal section length ranges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771